Citation Nr: 1447601	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-11 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right arm and hand.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to December 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Milwaukee, Wisconsin Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for peripheral neuropathy of the right arm and hand.

In February 2014, the Board remanded the issue of service connection for peripheral neuropathy of the right arm to the RO for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Right wrist laceration, with tendon lacerations and repair surgery, in service in 1977 did not produce neurological injury or problems directly or soon thereafter.

2. Neurological symptoms of numbness, tingling, and pain in the right upper, left upper, and right and left lower extremities reported long after service are not related to the 1977 right wrist injury.

3. Limitation of motion and scarring residual to the 1977 right wrist injury did not cause and have not aggravated post-service neurological symptoms of numbness, tingling, and pain in the right upper, left upper, and right and left lower extremities.


CONCLUSION OF LAW

Peripheral neuropathy or other neurological disorder of the right arm and hand were not incurred or aggravated in service, and are not proximately due to, the result of, or aggravated by service-connected limitation of motion and scarring disabilities residual to an injury of the right wrist during service in 1977. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in a letter issued in December 2009, before the initial unfavorable decision on the claim. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. The letter also informed the Veteran how VA assigns disability ratings and effective dates. The letter also indicated who was to provide the evidence.

The Veteran's claims file (which is in electronic form) contains his service medical records, post-service medical records, reports of VA medical examinations, and his own statements in support of his claim. He has had a VA medical examination that adequately addressed the nature and likely etiology of claimed peripheral neuropathy of the right arm and hand.

In the February 2012 remand, the Board instructed the RO to give the Veteran the opportunity to submit or identify any additional evidence supporting his claim. The Board found that the medical opinion in an April 2010 VA examination was insufficient. The Board instructed the RO to schedule another VA examination with file review and medical opinion. The RO subsequently asked the Veteran to submit or identify any additional relevant evidence. In March 2014, the Veteran had another VA examination to address the claim. The examiner reviewed the claims file and provided opinion adequately addressing the relevant questions. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with adjudication. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claim on its merits. See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Peripheral Neuropathy of the Right Arm and Hand

The Veteran sustained right wrist injury during service, specifically, including lacerations of tendons. Treatment of the injury included hospitalization, surgery, and physical therapy. In a December 2009 claim, the Veteran sought service connection for disabilities including right upper extremity disabilities claimed as related to the injury in service. The RO granted service connection for two disabilities residual to the injury in service: the first described as laceration of the right wrist with limited motion, and the second described as right wrist scar. The RO denied service connection for peripheral neuropathy of the right arm and hand and for right elbow disability. The Veteran appealed the denial of service connection for peripheral neuropathy of the right arm and hand. He essentially contends that the 1977 injury that led to laceration residuals with limited motion and a laceration scar also led to neurological disability of his right arm and hand.

While the appeal for service connection for peripheral neuropathy was pending, the Veteran submitted a claim for higher disability ratings for the right upper extremity disabilities for which service connection is established: laceration of the right wrist with limited motion, and right wrist scar. In an August 2014 rating decision, the RO continued the existing ratings for each of those disabilities. At the time of this review by the Board, no appeal or further claim has been raised regarding the ratings for those disabilities.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b). Certain chronic diseases, including organic diseases of the nervous system, may be presumed to be service connected if manifest to a compensable degree within one year after separation from service, even if there is no evidence of such disease during service. 38 U.S.C.A. §§ 1112, 1137 (West 2002), 38 C.F.R. §§ 3.307, 3.309 (2014).

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

VA is to avoid pyramiding, that is the evaluation of the same disability or same manifestation under different diagnoses. See 38 C.F.R. § 4.14 (2014). The Court has explained, however, that the assignment of separate ratings for different problems or residuals of an injury does not constitute prohibited pyramiding. Rather, the critical element is that none of the symptomatology for any of the conditions duplicates or overlaps the symptomatology of the other conditions. See Esteban v. Brown, 6 Vet. App. 259 (1994). Residual to the Veteran's right wrist injury during service, VA has established service connection for and assigned ratings for limitation of motion and for scarring. Neurological disability with manifestations such as paresthesias and impaired sensory function is potentially different and distinguishable from scarring and limitation of motion.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

At entrance to service in 1976, the Veteran reported a history of right wrist fracture at age twelve. No disability of the right wrist was found on the October 1976 medical examination of the Veteran for entrance into service. In accordance with 38 U.S.C.A. §§ 1111 and 1137 and 38 C.F.R. § 3.304(b), VA has presumed, and the Board continues to presume, that the Veteran's right wrist was in sound condition when he entered service. Therefore the right wrist injury before service does not affect the issue of service connection for peripheral neuropathy of the right arm and hand. That issue depends on whether the Veteran has peripheral neuropathy or other neurological disorder of the right arm and hand, whether such a disorder existed during service, whether such a disorder is related to disease or injury in service, and whether such a disorder is caused or aggravated by a service-connected disorder.

The Veteran's service treatment records indicate that he sustained right wrist laceration in October 1977. Glass from a broken bottle lacerated the wrist. The palmaris longus, flexor carpi radialis, and flexor pollicis tendons sustained lacerations. He was initially seen at a medical facility on his base, and then transferred to a service hospital. Partially legible handwritten treatment notes from the base facility appear to raise a question of numbness of the fingers. The hospital treatment summary indicates that, following the injury, "He had no complaints of paresthesias, but he had weakness on flexion of his wrist and was unable to flex the thumb." On examination at the hospital there was no sensory deficit. He was brought to an operating room, where the laceration was explored and the tendons were repaired. Following surgery the wrist was immobilized for between two and three weeks. This was followed by rehabilitation with gradually increasing motion of the wrist, thumb, and fingers. At the end of 40 days of inpatient treatment, the wound was well healed, and there was no sensory deficit.

After release from the hospital he had additional physical therapy, including range of motion exercises. He attended physical therapy through February 1978. A medical history completed in September 1980 for separation from service noted the history of laceration of right hand tendons and surgical repair in October 1977. The report of a September 1980 service separation examination did not specifically address the condition of the right wrist and hand residual to the 1977 injury.

The Veteran's claims file does not contain any contemporaneous evidence from the year following his 1980 separation from service. Therefore, there is not a basis to presume that a neurological disorder began during service. The earliest post-service information is from 2009.

In the Veteran's December 2009 claim for service connection and disability compensation, he indicated that right wrist injury during service led to peripheral neuropathy of the right arm and hand, right wrist scarring, and right elbow disability. He stated that since the surgery, through the present, he had in his right wrist tenderness, loss of feeling, falling asleep, and stiffness.

The Veteran's claims file contains records of treatment at VA facilities in Wisconsin from 2010 forward. The list of problems noted in January 2010 intake notes included peripheral sensory neuropathy. The Veteran indicated that peripheral sensory neuropathy in the hand and feet was ongoing and worsening, and was worse in the hands.

Later in January 2010 he had a physical medicine rehabilitation consultation. He reported a several year history of gradual onset of numbness and tingling in the hands and later the feet. He stated that the symptoms were stronger in the right hand and foot than in the left. He indicated that he had pain in the elbows and wrists at times, and that he dropped objects at times. He related a history of lacerations of the right wrist tendons, addressed by surgery. The consulting physician found no evidence of intrinsic muscle atrophy in the hands or feet. On testing, hand muscle strength and grips were normal. Sensation to a filament was subjectively reduced in the right hand relative to the left. Reflexes were normal. Tinel's sign was absent over the wrists. Phalen's sign caused some increase in the sensation of numbness on the right hand after 20 seconds. Electrodiagnostic testing was performed for possible polyneuropathy. The study was normal. The physician's assessment was paresthesias of all four limbs, with the cause unclear. The physician stated that neither the physical examination nor the electrodiagnostic testing was suggestive of polyneuropathy.

The Veteran had VA medical examinations in April 2010. He reported tingling and numbness in both hands, worse in the right. He stated that he had paresthesias in all fingers and toes. The examiner did not receive the claims file to review. The examiner noted the history of right wrist injury and surgery during service, but described the injury as laceration and fracture. On examination, in the right hand Tinel's sign was positive for tingling and buzzing in the right thumb, index, and long finger. In upper regions of both hands, Phalen's sign was positive at 45 seconds for tingling numbness. The examiner diagnosed mild right median nerve paresthesia with normal EMG findings. The examiner stated, "Etiology is uncertain, possibly related to the veteran's history of alcohol ingestion." The examiner indicated that he was unable to resolve the issue of neuropathy without resort to mere speculation. He indicated that, considering the normal findings on EMG, the existing evidence did not show right upper extremity nerve trauma from the service injury that included tendon lacerations.

In VA treatment in June 2010, the Veteran sought follow up regarding right arm and shoulder pain. He indicated that he took medication for the pain. He stated that he took care of his quadriplegic adult son every other weekend, and that he engaged in lifting, bending, and reaching when repositioning him. A clinician noted that his cervical spine appeared unremarkable on MRI, and that x-rays of his right elbow showed calcification of the lateral epicondyle.

In July 2010, the Veteran had physical therapy to address right shoulder pain. He also reported right elbow pain, and tingling in both arms and both feet. He related that the right arm pain had been present for several years, and that he could not think of any injury. He stated that in the late 1970s he had surgery to repair right wrist tendons, but that he did not have any issues for over 25 years after that. He expressed that his current problems might be related to working as a machinist and doing a lot of repetitive activity.

In VA primary care in September 2010, the Veteran reported pain in his right shoulder, right wrist, neck, and both legs. In a VA chiropractic consultation, he related pain in his neck and low back and numbness and tingling in both hands. Upper and lower motor extremity testing was normal bilaterally. Upper extremity sensory function to light touch was grossly intact.

In November 2010, the Veteran was seen at a private hospital emergency room for numbness and tingling in his right side, hands, and face. A treating clinician indicated that testing, including CT of the head, was negative. In VA treatment in November 2010, the Veteran reported that his right hand tingled, and that he had constant pain and numbness in his right shoulder and arm. Bilateral hand grasps were equal. Tinel's sign was negative. The treating clinician prescribed Gabapentin for peripheral sensory neuropathy. In December 2010, the Veteran reported decreased shoulder pain but ongoing numbness and pain in the hands and wrists.

In VA treatment in January 2011, the Veteran reported that he awakened with numbness and an asleep sensation in his arms, and pain in his elbow. He expressed the impression that the symptoms were related to right wrist surgery he had during service.

In a July 2013 statement, the Veteran wrote that he had been treated for neuropathy since 2010.

In February 2014, the Board remanded the issue of service connection for peripheral neuropathy of the right arm and hand. The Board found that the opinion of the VA clinician who examined the Veteran in April 2010 was too speculative and therefore insufficient. The Board also noted that the record contained conflicting diagnoses regarding any neurological disorder affecting the right arm and hand. The Board instructed that the Veteran be given an opportunity to submit or identify additional evidence, and that he receive a new examination, with the report to include clarification of diagnosis and thoroughly explained opinion.

The Veteran had a VA peripheral nerves examination in March 2014. The examiner reported having reviewed the Veteran's claims file. The Veteran reported that, for the first few years after the 1977 injury and surgery, his right wrist was in acceptable condition, albeit with decreased strength and movement. He related that at present he had a long history of numbness and tingling in his hands and legs, worse on the right side. He indicated that clinicians prescribed Gabapentin to treat those symptoms. He related having constant mild pain, paresthesias, and numbness in his upper and lower extremities bilaterally. He reported that his right wrist became sore easily with shifting gears in a truck, and that repetitive motion was very painful in his right wrist.

The examiner found 4/5 grip strength in the right wrist, and otherwise normal muscle strength in the right and left upper and lower extremities. The examiner indicated that reduced right hand grip strength was most likely due to degenerative changes in the right wrist. Reflexes were normal. There was decreased sensation to light touch in the right shoulder area, and normal sensation in the right forearm, hand, and fingers. There was normal nerve function in the right and left radial, median, ulnar, musculotaneous, circumflex, and long thoracic nerves. There was mild incomplete paralysis in the right and left upper, middle, and lower radicular groups of nerves. Vibration sense was decreased in the right hand compared to the left. Monofilament touch and position sense were normal in both upper extremities. Individual finger strength was normal in both upper extremities. Light touch sensation was diminished in both arms but more in the right shoulder than the left.

The examiner found that the Veteran had neuropathic pain in the bilateral hands and feet. The examiner indicated that the neuropathic pain was not related to the 1977 laceration injury of the right wrist, and that the etiology of the pain was unknown. The examiner explained that, after surgical repair of the 1977 right wrist injury, there was no sensory deficit. She noted that no right arm and hand neuropathy was reported until 2009, and that the neuropathic symptoms reported affected both upper and both lower extremities. She stated that there was no localized neuropathy due to the 1977 tendon injury, which would be expected if there had been a nerve injury at the wrist. She concluded that it is less likely than not that the Veteran's right upper extremity neuropathy is related to his military service or is aggravated by his disability residual to laceration of the right wrist.

The Veteran's 1977 right wrist injury required surgery and extensive treatment. After the surgery a clinician specifically found that there was no sensory deficit. Physical therapy notes did not mention any sensory or other neurological problems. The evidence from the time of service thus does not tend to show that disorders or symptoms residual to the injury included any neurological problem. 

There is no indication that the Veteran had neurological symptoms in his right arm or hand earlier than many years after service. In treatment in July 2010, he stated that he did not have problems with his right wrist for over 25 years after service. The greater weight of the evidence thus is against the development of right arm and hand neurological problems anytime soon after the injury in service.

More recently, the Veteran reports having numbness, tingling, and pain in his right shoulder, upper arm, forearm, wrist, and hand, and the same symptoms throughout his left upper extremity and right and left lower extremities. Clinicians have not arrived at a clear etiology for those symptoms. Diminished strength in the Veteran's right hand overlaps with, and may reasonably addressed as a manifestation of, the service-connected disability described as laceration of the right wrist with limited motion. The VA clinician who reviewed the record and examined the Veteran in March 2014 thoroughly and convincingly explained why it is less likely than not that current neurological symptoms in the right arm, wrist, and hand are related to the 1977 injury. That examiner also found it unlikely that the service-connected right arm, wrist, and hand disabilities have aggravated neurological symptoms in the right arm and hand.

Considering the evidence regarding the symptoms and clinically observable findings affecting, the right hand and wrist during service, over many years following service, and more recently, the Board finds that the greater weight of the evidence is against incurrence of a neurological disorder of the right hand and wrist during service, and is against causation or aggravation of such a disorder by the 1977 injury or residuals of that injury. The Board therefore denies service connection for such a disorder.


ORDER

Entitlement to service connection for peripheral neuropathy or other neurological disorder of the right arm and hand is denied.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


